Judgment, Supreme Court, New York County, rendered May 3, 1974, upon a jury verdict, convicting defendant of three counts of robbery in the second degree and three counts of grand larceny in the third degree, and sentencing defendant as a second felony offender to a term of 4 to 8 years on each count of robbery in the second degree, and a term of 1V2 to 3 years on each count of grand larceny in the third degree, all sentences to run concurrently, unanimously modified, on the law, to reverse as inclusory concurrent counts the convictions on the grand larceny counts, and dismissing those counts of the indictment, and to vacate the sentences thereon, and, as so modified, affirmed. Guilt has been proven beyond a reasonable doubt. Defendant’s allegations of trial error requiring reversal are without merit. However, the three counts of grand larceny in the third degree are inclusory, concurrent counts of robbery in the second degree and are reversed (People v Pyles, 44 AD2d 784; CPL 300.40, subd 3). Concur— Stevens, P. J., Birns, Capozzoli and Nunez, JJ.